    Case 5:19-cv-05104-TLB Document 36                     Filed 11/20/19 Page 1 of 5 PageID #: 205



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF ARKANSAS

    NATHAN RIECK, on behalf of himself                     )
    and all others similarly situated,                     )
                                                           )
                   Plaintiffs,                             )        Case No. 5:19-CV-5104-TLB
                                                           )
    v.                                                     )
                                                           )
    P.A.M. TRANSPORT, INC., and                            )
    PAM CARTAGE CARRIERS, LLC                              )
                                                           )
                                                           )
                   Defendants.                             )
                                                           )


                            PAM’S RESPONSE TO PLAINTIFF’S
                       MOTION TO COMPEL ENTRY AND INSPECTION

         COMES NOW the Defendant, P.A.M. Transport, Inc. (“PAM”),1 and hereby responds to

Plaintiff’s Motion to Compel Entry and Inspection (“Motion to Compel”). As Plaintiff stated in

his Motion to Compel, Plaintiff has requested his counsel be permitted to enter PAM’s property

“for purposes of inspection.” Specifically, Plaintiff’s counsel requests entry to PAM’s “facilities

located at 207 West Henri de Tonti Boulevard, Tontitown, Arkansas 72770, as well as adjoining

properties and any other properties in close proximity, including but not limited to any:”

administrative offices, offices of PCC, offices of Overdrive Leasing (a non-party), logistics offices

to include dispatcher offices, training facilities, maintenance facilities, tractor and/or trailer

parking lots, and driver lodging facilities. See Exhibit A to Motion to Compel.

         PAM objects to such a broad and open-ended request for entry and inspection. Plaintiff’s

Request is unduly burdensome as any anticipated benefit to Plaintiff is greatly outweighed by the



1
 The Request for Entry and Inspection is directly only to PAM. To the extent Plaintiff seeks to inspection the offices
of PAM Cartage Carriers, LLC (“PCC”), PCC joins in PAM’s Response.
Case 5:19-cv-05104-TLB Document 36                 Filed 11/20/19 Page 2 of 5 PageID #: 206



potential cost and risk associated with Plaintiff’s counsel’s inspection of the facility. PAM has

never permitted this type of inspection of its facility. PAM operates its motor carrier business out

of the Henri de Tonti location twenty-four hours a day, seven days a week. PAM does not allow

third-party photography, videography, or other means of recording within its facility in order to

protect its operations, its customers, and its business model.

       If Plaintiff’s counsel were permitted onto PAM’s premises, they would become privy to

certain confidential business secrets or plans. Video monitors project real time data into certain

locations. For example, in the operations department, proprietary software and maps are displayed

that show top customers, revenues, pricing information, freight bookings, loads, and other

confidential and property data. In the dispatch department, video monitors display real-time data

on current shipments, deadlines, tractor status, and other sensitive business information.

       Most customer agreements require PAM to maintain the confidentiality of the customer

and the shipments PAM hauls for it, sometimes including the fact that the entity is even a customer.

PAM would have to attempt to obtain confidentiality waivers from each customer in the event

their information is displayed during Plaintiff’s counsel’s inspection. Such a request could damage

the business relationship between PAM and its customers, and the customers’ confidences in

PAM’s ability to handle their accounts. Furthermore, it would be highly disruptive, not to mention

very costly, if PAM were required to shut down operations so as to prevent a breach of its customer

agreements during the time Plaintiff’s counsel was on the premises.

       In other areas of PAM’s facilities, such as the tractor/trailer parking lots and maintenance

facilities, PAM prohibits third-parties from entering these areas due to safety concerns. These

areas contain large commercial motor vehicles and other heavy machinery in use, and are not




                                              2
Case 5:19-cv-05104-TLB Document 36                 Filed 11/20/19 Page 3 of 5 PageID #: 207



conducive to third-party visitors. The maintenance department also has video monitors displaying

real-time information on customers and shipments.

       Plaintiff’s primary argument in support of such a broad and open-ended inspection request

is to discern the distinctions between PAM, PCC, and Overdrive Leasing. Any information

Plaintiff’s counsel may hope to glean from an on-site inspection of PAM’s premises may be

accomplished through the less intrusive and already scheduled 30(b)(6) deposition. Plaintiff’s

counsel will presumably ask questions regarding the relationship between PAM, PCC, and

Overdrive Leasing during this deposition. PAM does not know what information Plaintiff’s

counsel would be able to obtain walking through offices (other than perhaps a glance at a

confidential customer contract or potential business plan laying out on a desk) that they cannot

otherwise obtain during a 30(b)(6) deposition.

       Furthermore, as pointed out in his Motion to Compel, the lodging facilities on PAM’s

premises are only used for employee drivers. The potential members of the class Plaintiff seeks

to represent do not utilize those facilities. Accordingly, this request is irrelevant to the claims in

the case and is not reasonably calculated to lead to the discovery of admissible evidence.

       Lastly, PAM is a member of the Customs Trade Partnership Against Terrorism (“C-

TPAT”). Pursuant to C-TPAT, PAM has implemented a Security Plan. According to the Security

Plan, even PAM’s own office employees are only permitted to access certain areas of the facility

according to their job position. PAM takes its obligations under C-TPAT seriously and does not

permit unauthorized entry onto its premises.

       In a good faith effort to permit Plaintiff to view PAM’s premises without the disruptive

and burdensome in-person inspection, PAM is amenable to providing photographs of the areas

requested. This would permit Plaintiff’s counsel to have the visual aid it seeks of PAM’s premises




                                               3
Case 5:19-cv-05104-TLB Document 36                Filed 11/20/19 Page 4 of 5 PageID #: 208



without the disruption and would permit PAM to appropriately shield any potential customer data

or confidential information from Plaintiff’s view.

       If Plaintiff’s counsel is permitted to enter PAM’s premises, PAM respectfully requests that

they be required to follow PAM’s policies, including visitor and photography polices, and not be

allowed to photograph, videotape, or otherwise record any aspect of PAM’s operations or facilities.

PAM further requests that Plaintiff’s counsel be prohibited from engaging with any employee or

agent of Defendants while on the premises, and that they only be permitted to visit areas

accompanied by counsel, and designated by the Court.


                                             CONNER & WINTERS, LLP

                                             Amber J. Prince
                                             Kerri E. Kobbeman, AR #2008149
                                             Amber J. Prince, AR #2007247
                                             4375 N. Vantage Drive, Suite 405
                                             Fayetteville, AR 72703
                                             (479) 582-5711
                                             (479) 587-1426 (fax)
                                             kkobbeman@cwlaw.com
                                             aprince@cwlaw.com


                                             DICKINSON WRIGHT PLLC

                                             M. Reid Estes
                                             M. Reid Estes, Jr., BPR #9043
                                             424 Church Street, Suite 800
                                             Nashville, TN 37219
                                             (615) 620-1737
                                             (844) 670-6009 (fax)
                                             restes@dickinsonwright.com

                                             Attorneys for the Defendant P.A.M. Transport, Inc.




                                             4
Case 5:19-cv-05104-TLB Document 36             Filed 11/20/19 Page 5 of 5 PageID #: 209



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 20th day of November, 2019, a copy of the
foregoing was served on the following counsel of record via electronic mail:

Josh Sanford
Sanford Law Firm, PLLC
One Financial Center
650 South Shackleford, Suite 411
Little Rock, AR 72211
josh@sanfordlawfirm.com
sean@sandfordlawfirm.com

Hillary Schwab
Rachel Smit
FAIR WORK, P.C.
192 South Street, Suite 450
Boston, MA 02111
hillary@fairworklaw.com
rachel@fairworklaw.com


                                           Amber J. Prince
                                           Amber J. Prince




                                          5
